

Exhibit 10.1


SECOND AMENDMENT TO THE PROGRESSIVE CORPORATION EXECUTIVE SEPARATION ALLOWANCE
PLAN
(2017 AMENDMENT AND RESTATEMENT)


WHEREAS, The Progressive Corporation (“Company”) currently maintains The
Progressive Corporation Executive Separation Allowance Plan (“Plan”) pursuant to
the 2017 Amendment and Restatement;
WHEREAS, the Company desires to amend the Plan;
NOW, THEREFORE, the Plan is hereby amended as follows, effective as of August 2,
2018:
1. Section 3.1 of the Plan is hereby amended and restated in its entirety as set
forth on Exhibit A.
IN WITNESS WHEREOF, The Progressive Corporation has hereunto caused this
Amendment to be executed by its duly authorized representative on the __th day
of August, 2018.


                        
THE PROGRESSIVE CORPORATION


By: /s/ Daniel P. Mascaro                              Name and Title: Daniel P.
Mascaro, Vice President
and Secretary
    




1

--------------------------------------------------------------------------------




EXHIBIT A
3.1
Subject to Section 5.2, the separation allowance payable to each Eligible
Employee who is entitled to such allowance under Section 2 above shall be equal
to the number of weeks of Compensation set forth in the table below, based on
the Eligible Employee’s Grade Level and Years of Service as of his/her
Separation Date:



Eligible Employees at Grade Levels 47 through 52




26 weeks of Compensation plus two additional weeks of Compensation for each full
Year of Service in excess of 13 Years of Service, not to exceed an aggregate of
52 weeks of Compensation
(1) Eligible Employees at Grade Level 53 and (2) any other Eligible Employee who
(i) has no assigned Grade Level, (ii) does not report directly to the Chief
Executive Officer, and (iii) is designated in writing by (x) the Compensation
Committee of the Company’s Board of Directors, if the Eligible Employee is an
executive officer, or (y) the Company’s Chief Executive Officer and/or Chief
Human Resources Officer, if the Eligible Employee is not an executive officer.
52 weeks of Compensation
(1) The Company’s Chief Executive Officer; (2) Eligible Employees who (i) report
directly to him/her, and (ii) have no assigned Grade Level; and (3) any other
Eligible Employee designated in writing by (i) the Compensation Committee of the
Company’s Board of Directors, if the Eligible Employee is an executive officer,
or (ii) the Company’s Chief Executive Officer and Chief Human Resources Officer,
if the Eligible Employee is not an executive officer.
• Less than one Year of Service: 52 weeks of Compensation
• At least one, but less than two, Years of Service: 104 weeks of Compensation
• At least two Years of Service: 156 weeks of Compensation















2